Case 1:21-cv-00006-JPJ-PMS Document1-7 Filed 01/22/21 Page lof42 Pageid#: 22

VIRGINIA: IN THE CIRCUIT COURT OF TAZEWELL COUNTY

 

JOHN T. BUCHANAN
121 Edgewater Drive
Cedar Bluff, VA 24609

SANTEK ENVIRONMENTAL OF
VIRGINIA, LLC

Serve: National Registered Agents, Inc.

4701 Cox Road, Suite 285
Glen Allen, VA 23060

Kd TERNNAAGURMONDIOEONNMEMNRRERENC ERNE PLAINTIFF

Case No.: CL al ? - Q1IQW

cainaihinaead ee KQA ROUTAN MTEL Roe euREeS DEFENDANT

 

 

COMPLAINT

COMES NOW the Plaintiff, John T. Buchanan, with his Complaint alleging personal

injuries sustained from negligence of the Defendants in this matter, and in support thereof,

respectfully represents as follows:

1. The Plaintiff, John T. Buchanan, is a resident of Tazewell County, Virginia, whose

address is 121 Edgewater Drive, Cedar Bluff, Virginia 24609.

2. Defendant, SANTEK Environmental of Virginia, LLC (hereinafter SANTEK) is a

Tennessee Limited Liability Company, doing business in Tazewell County, Virginia,

under contract to Tazewell County, Virginia, and whose address is 650 25" Street, NW,

Ste 100, Cleveland, TN 37311.

3. Defendant is a foreign company authorized to do business in the Commonwealth of

Virginia.

4, At all times mentioned herein, particularly on or about July 19, 2019, the Defendants

operated, controlled and maintained the property located at Cedar Bluff, Virginia 24609,

EXHIBIT

Recelved and filed in Tazewell County,
Virginia rt bo Bere. non 8 BOA
This the / #* y of Dec

Time Page | 1 of 5
Glerk; Deplity Clerk Ludipe
Case 1:21-cv-00006-JPJ-PMS Document 1-7 Filed 01/22/21 Page 2of42 Pageid#: 23

commonly known as the Cedar Bluff Solid Waste Transfer Station, located at 193 Cedar
Valley Drive, Cedar Bluff, Virginia 24609, under a “Sanitary Landfill Operating
Agreement Between Tazewell County, Virginia and Santek Environmental of Virginia,
LLC” dated January 1, 2017. A copy of this document is attached herewith and
incorporated fully herein as Exhibit “A.”

5. On or about July 19, 2019, the Plaintiff, John T. Buchanan was a pedestrian, working as a
volunteer performing community service at the Cedar Bluff Solid Waste Transfer Station,
placed by Tazewell County Probation and Parole office.

6. Asa part of the community service process, the employer was responsible for providing a
safe work environment and for providing proper supervision and training in the
workplace.

7. A component of the Plaintiff's job was to assist customers with loading, unloading, and
removing garbage from vehicles. As part of that process, the Plaintiff was expected to
direct customers as they drove automobiles toward the dumping area.

8. On July 19, 2019, at approximately 2:30 P.M., the Plaintiff was assisting a pickup truck
backing toward the dumping area by directing the driver who was approaching the
dumping area in reverse.

9, The driver struck the Plaintiff with his pickup truck and ran him over causing severe
bodily harm and injuries requiring significant medical treatment, pain and suffering, and
ongoing disability.

10. The driver’s pickup truck rolled over the Plaintiff's mid section causing severe internal
injuries requiring extensive medical treatment, causing severe pain and suffering, and

permanent disability,

Page | 2 of 5
Case 1:21-cv-00006-JPJ-PMS Document 1-7 Filed 01/22/21 Page 3 0f42 Pageid#: 24

11. Defendant Santek utilized the Plaintiff as free labor since he served community service
hours for which he had no ability to decline,

12. Defendant provided the Plaintiff with no training for the duties of the position in which
he was placed despite the placement in a dangerous position with moving vehicles, heavy
equipment, and in dangerous locations.

13. Defendant failed to provide proper or adequate supervision of the Plaintiff or other
personne] at the job site, including employees, volunteers and other community service
workers.

14. Defendant failed to warn the Plaintiff of the inherent dangers of the position in which he
was placed.

15. No traffic controls were provided or installed by the Defendant on the site, leaving traffic
to move about freely, forward and in reverse, with no rules, no direction, and no
limitations.

16. The Defendant had no traffic controls and no pedestrian controls in place despite a
confluence of traffic on foot and in automobiles commingling constantly on the site,

17. Defendant failed to provide proper or effective signage and warnings on the job site.

18. Defendant failed and/or refused to effectively control traffic on the job site.

19. Defendant’s Negligence was both a direct and proximate cause of the injuries sustained
by the Plaintiff.

20. Since the Plaintiff was assigned to work at this location and had no personal control over
this decision, a higher duty of care was owed to him for his safety by the Defendant by
virtue of his required participation.

21. Notwithstanding said duties, the Defendant carelessly, recklessly and negligently

permitted activities on its premises and omitted responsibilities on its premises in such a

Page | 3 of 5
Case 1:21-cv-00006-JPJ-PMS Document1-7 Filed 01/22/21 Page 4of42 Pageid#: 25

manner as to facilitate a collision with an automobile and the Plaintiff which occurred

with great force and effect.

22. As a direct and proximate result of the Defendant’s negligence, the business invitee’s
automobile crashed into the Plaintiff, running him completely over, with great force and
effect, causing serious bodily harm.

23. As a direct and proximate result of the Defendant’s negligence, the Plaintiff sustained
serious and permanent injuries, has been prevented from conducting his normal activities,
has suffered and will continue to suffer great pain of body and mind, has sustained
permanent disability, deformity and loss of earning capacity, has incurred and will in the
future incur hospital, doctor’s and related expenses in an effort to be cured of said
injuries.

WHEREFORE, the Plaintiff requests compensatory damages for recovery of medical
expenses and pain and suffering in the amount of two hundred fifty thousand dollars & 00/100
($250,000.00), punitive damages in the statutory amount of three hundred thousand dollars &
00/100 ($300,000.00), reasonable attorney’s fees since the plaintiff has been forced to retain
counsel to prosecute this claim through and by litigation, his costs expended herein, interest at
the judgment rate of six percent (6%) per annum, and any additional award that the Court deems
just and reasonable. A trial by jury is demanded.

Requested by:

JOHN T. BUCHANAN
By counsel

  

 

Cedar Bluff, Virginia 24609
Voice: 276.522.1220

Fax: 276.206.2255

E-Mail: Brad@Ratlifflaw.net

Page | 4 of 5
Case 1:21-cv-00006-JPJ-PMS Document 1-7 Filed 01/22/21 Page 5of42 Pageid#: 26

CERTIFICATE OF MAILING

[hereby certify that a true and correct copy of the foregoing Complaint was mailed to the
Defendant, SANTEK Environmental of Virginia, LLC, 650 25" Street, NW, STE 100,
Cleveland, Tennessee 37311, on this the [D day of December, 2020.

   
   

 

Page | 5 of 5
Case 1:21-cv-00006-JPJ-PMS

Cadar Bluff, Virginia | Main Office
1053 Cedar Valley Drive

P. 0. Box 33

Cedar Bluff, Virginia 24609
Voice: (276) §22-1220

Fax: (276) 206-2255

December 9, 2020

VIA FIRST-CLASS MAIL

Document 1-7 Filed 01/22/21 Page 6of42 Pageid#: 27

Bradley C. Ratliff, Attorney at Law

Jeffrey W. Stowers, Jr., Attorney at Law
Kristen N. Lawson-McVey, Attorney at Law
Natasha L. Ratliff, Practice Administrator

 

THE
FEIN: XX-XXXXXXX
Peri LAW FIRM
A Professlonal Corporation

www. ratlifflaw.net

Sender's E-Mall: Brad@ratlifflaw.net

The Honorable Tammy Allison, Clerk

Tazewell Circuit Court
135 Court Street, Suite 202
Tazewell, VA 24651

RE:

John T. Buchanan v. SANTEK Environmental of Virginia, LLC
Claim No.: Unassigned

Tazewell County Circuit Court

Dear Ms. Allison:

Enclosed, please find our Complaint for filing with the Court at your earliest
convenience. We are also including a separate copy for service on the Defendant as well as the
requisite fees for the same. Please return a stamped copy to our office in the enclosed self-

addressed, stamped envelope.

Thank you in advance for your kind attention and assistance.

Should you have any

questions, please do not hesitate to contact me.

BCR/
Cc: Mr. John T, Buchanan

Enclosure

Sincerely,

 

Virginia Circujt Court Clerk's Offi
This the } T Sc LAO

Time

  

 

Heliable. Aastworth Y. EHective.
Case 1:21-cv-00006-JPJ-PMS Document1-7 Filed 01/22/21 Page 7 of42 Pageid#: 28

 

Civil Division
135 COURT STREET, SUITE 202
TAZEWELL VA 24651
(276) 385-1222

Summons

To: SANTEK ENVIRONMENTAL OF VA LLC Case No, 185CL20002129-00
NATIONAL REG. AGENTS, INC.
4701 COX ROAD, SUITE 285
GLEN ALLEN VA 23060

The party upon whom this summons and the attached complaint are served is hereby notified
that unless within 21 days after such service, response is made by filing in the clerk’s office
of this court a pleading in writing, in proper legal form, the allegations and charges may be
taken as admitted and the court may enter an order, judgment, or decree against such party
either by default or after hearing evidence.

Appearance in person is not required by this summons.
Done in the name of the Commonwealth of Virginia on,Monday, December 14, 2020

Clerk of Court: TAMMY B ALLISON

 
   
 

(CLERK/DEPUTY CLERK )

Instructions:

Hearing Official:

RATLIFF, BRAD
1053 CEDAR VALLEY DRIVE
CEDAR BLUFF VA 24609

Attorney's name:
Case 1:21-cv-00006-JPJ-PMS Document1-7 Filed 01/22/21 Page 8of42 Pageid#: 29

 

TAZEWELL
Civil Division
135 COURT STREET, SUITE 202
TAZEWELL VA 2465]
(276) 385-1222

Virginia: Proof of Service

In the TAZEWELL CIRCUIT COURT Case number: 185CL20002129-00

Service number: 001
Service filed: December 14, 2020
Served by: HENRICO COUNTY Judge:
Style of case: JOHN TBUCHANAN vs SANTEK ENVIRONMENTAL OF VA LLC
Service on: SANTEK ENVIRONMENTAL OF VA LLC Attorney: RATLIFF, BRAD

NATIONAL REG. AGENTS, INC, 1053 CEDAR VALLEY DRIVE
4701 COX ROAD, SUITE 285 CEDAR BLUFF VA 24609
GLEN ALLEN VA 23060

Instructions:

Returns shall be made hereon, showing service of Summons issued Monday, December 14, 2020 with a copy of the
Complaint filed Monday, December 14, 2020 attached.

Hearing date :
Service issued: Monday, December 14, 2020

For Sheriff Use Only
Case 1:21-cv-00006-JPJ-PMS Document 1-7 Filed 01/22/21 Page 9of42 Pageid#: 30

 

NAME: SANTEK ENVIRONMENTAL OF VA LLC - ATTN: NATIONAL REG. AGENTS,
INC.

 

[[] PERSONAL SERVICE

 

CJ Being unable to make personal service, a copy was

delivered in the following manner

[_] Delivered to person found in charge of usual place of business or
employment during normal business hours and giving information to its
purport

 

TC] Delivered to family member (not temporary sojourner or guest) age 16 or
older at usual place of abode of party named above giving information of its
purport. List name, age of recipient and relation of recipient to party named
above

 

(FJ Posted on the common door of usual place of abode, address listed above.
(Other authorized recipient not found.)

CT Copy mailed to judgement debtor on date below after serving the
garnishee unless a different date is shown below

[[] No envelope provided

 

 

 

 

 

 

C] Evicted [_] Not Evicted
Served on registered agent JESSICA FITZGERALD
C] Not Found
[_] No Levy Required
OC Not in this jurisdiction
CO NO EFFECTS FOUND DEPUTY SHERIFF
W- Cane
Cone, W.
12/29/2020
Date FOR: Sheriff Alisa A. Gregory
Henrico County, Virginia

 

 

 

Paper Number: 3488998
Court Case Number: 185CL20002129-00
Notes: SEE ATTACHED AUTHORIZATION

Received and filed in Tazewell County,
Virginia Ci
This the
Tirue

  
Case 1:21-cv-00006-JPJ-PMS Document1-7 Filed 01/22/21 Page 10o0f42 Pageid#: 31

Service Authorization
National Registered Agents, Inc.

National Registered Agents, Inc. ("NRAI") is registered agent for service of process for numerous
corporations and similar entities. NRAI receives the process only in its capacity as a commercial
registered agent. The individuals designated below are employees of National Registered Agents, Inc. -
and in receiving the process, do so only on NRAI's behalf and in NRAI’s capacity as registered agent.

PLEASE NOTE: The Code of Virginia §§ 13.1-634 provides in part:
"Registered office and registered agent.
A...
B. The sole duty of the registered agent is to forward to the corporation at its last known
address any process, notice or demand that is served on the registered agent.”

As such, neither National Registered Agents, Inc., nor its individual employees designated below, have

the duty or the ability to respond to any legal process, notice or demand that is served on 's
clients. .

 

The following natural persons are designated in the office of the registered agent upon whom any
process, notice or demand may be served: ;

Katie Bush Teresa Brown Jessica Fitzgerald

int or acceptance of any specific process

   

 

 

Team Leader
CT Corporation System

State of Virginia
County of Henrico

This day personally appeared before me, Teresa Brown, who name is signed above and who, being first

duly sworn, upon her oath, state that the foregoing Affidavit is true to the best of her knowledge and
belief.

Subscribed and sworn before me this 30 day of April, 2018. aeseeteetag,,

= &) 1 Plaats, *%

sg a ey +

A EGR Meson $.¢8

3 Kia. \.Nustir n> _ Bp oNeeR FE

' Ty 4 ’
‘Notary Public = oa
ia MVEA
_* 1:21-cv-00006-JPJ-PMS Document 1-7 Filed 01/22/21 Page 11of42 Pageid#: 32

fay Lat
seh ty

   

saa COMMONWEALTH OF VIRGINIA

Civil Division
135 COURT STREET, SUITE 202
TAZEWELL VA 24651
(276) 385-1222

Virginia: Proof of Service
TAZEWELL CI
In the TAZEWELL CIRCUIT COURT Case number: 185CL20002129-00
Service number; 001

Service filed: December 14, 2020
Served by: HENRICO COUNTY Judge:

Style of case: JOHN T BUCHANAN vs SANTEK. ENVIRONMENTAL OF VA LLC
Service on: SANTEK ENVIRONMENTAL OF VA LLC Attorney: RATLIFF, BRAD

NATIONAL REG. AGENTS, INC. 1053 CEDAR VALLEY DRIVE
4701 COX ROAD, SUITE 285 3UVE998 CEDAR BLUFF VA 24609
GLEN ALLEN VA 23060 2
ae
CF oF
as m3
i co
Instructions: = 0

bE on = : ed
Returns shall be made hereon, showing service of Summons issued Monday, December 14, 2020 with a copy of the
Complaint filed Monday, December 14, 2020 attached, A

OF]

Hearing date :
Service issued: Monday, December 14, 2020

For Sheriff Use Only

Received and filed in Tazewell County,
Virginia Cipeuit Court pny Officg. |
This the day 0 02

: _.M.

ic ka

 
     
 

 
Case 1:21-cv-00006-JPJ-PMS Document 1-7 Filed 01/22/21 Page 12o0f42 Pageid#: 33

VIRGINIA: IN THE CIRCUIT COURT OF TAZEWELL COUNTY

JOHN T. BUCHANAN

Plaintiff, Case No.: CL20-2129
Vv.
Received and filed in Tazewell County,
ANTEK ENVIR NMENTAL OF Virginia Circuit Court Clerk's Office.
aioe ie one This the 9D. day ot_VAD..bD'
» LLC, tae "
TESTE: =
Defendant. Clerk, Deputy Clerk
PLEA IN BAR

Defendant, Santek Environmental of Virginia, LLC (“Santek”), by undersigned counsel,
for its plea in bar, states as follows:

1. Under the facts alleged, Santek is entitled to sovereign immunity.

Da Contractors hired by an immune entity are entitled to sovereign immunity if the
actions performed under the contract are considered a governmental function. See, Consortium
Sys. LLC v. Lane Eng'g, Inc., 95 Va. Cir. 73 (Scott Co. 2017).

3. In Virginia, counties are entitled to the sovereign immunity of the
Commonwealth. Fry v. Albermarle County, 86 Va. 195, 9 S.F. 1004, 1005 (1890).

4, The operation of a public landfill is a governmental activity. Churchill
Apartments Associates v. City of Richmond, 36 Va. Cir. 204 (1995) (citing Taylor v. City of
Newport News, 214 Va. 9, 10 (1993); See Ashbury v. City of Norfolk, 152 Va. 278 (1929)).

5. Plaintiff alleges that Santek operated the Cedar Bluff Solid Waste Transfer
Station, located at 193 Cedar Valley Drive, Cedar Bluff, Virginia 24609, under a contract with
Tazewell County, Virginia. (Compl. § 4.)

6. Thus, Santek is a contractor hired by an immune entity to perform a governmental

function and is entitled to sovereign immunity.

Abingdon: 1139171-1
Case 1:21-cv-00006-JPJ-PMS Document1-7 Filed 01/22/21 Page 13o0f42 Pageid#: 34

WHEREFORE, Santek moves the Court to dismiss the Complaint and for its costs
expended.

DEMURRER

Without waiving the above Plea in Bar and expressly relying thereon, Santek, by
undersigned counsel, for its Demurrer pursuant to Va. Code § 8.01-273, states as follows:

1, Virginia follows the rule that “a plaintiff must allege all facts necessary to
establish” a cause of action. Ely v. Whitlock, 238 Va. 670, 677, 385 S.E.2d 893, 897 (1989).

2. While a trial court is required to accept the accuracy of all well-pleaded facts, as
well as inferences fairly drawn from these facts, a demurrer does not admit the correctness of the
pleader’s conclusions of law. See Russo v. White, 241 Va. 23, 24, 400 S.E.2d 160, 161 (1991).
Also, a court is not bound by conclusory allegations when the issues involve mixed questions of
law and fact. See id. at 28, 400 S.E.2d at 163.

3, Virginia follows the doctrine of contributory negligence, meaning that a plaintiff
will be barred from recovery if her own negligence contributes to her damages. Baskett v. Banks,
186 Va. 1022, 45 S.E.2d 173 (1947). In other words, “[o]ne cannot charge another in damages
for negligently injuring [her] when [her] own failure to exercise reasonable care was responsible
for the occurrence of which [s]he complains.” Gottlieb v. Andrus, 200 Va. 114, 118, 104 S.E.2d
743, 747 (1958) (quoting Flakne v, Telephone Co., 199 Va. 31, 34, 97 S.E.2d 650,652 (1957)).
When the facts alleged in a complaint disclose that the plaintiff was guilty of negligence which
proximately caused his injuries, a demurrer should be sustained. Baker v. Butterworth, 119 Va.
402, 406-07, 89 S.E. 849, 850 (1916).

4. Plaintiff alleges that he was struck and run over by a pickup truck that he was

assisting and directing toward the dumping area. (Compl. {{[ 8-10.) Thus, the facts alleged in

Abingdon: 1139171-1
Case 1:21-cv-00006-JPJ-PMS Document1-7 Filed 01/22/21 Page 14o0f42 Pageid#: 35

Plaintiff's Complaint disclose that he improperly directed the vehicle, failed to keep a proper
lookout, improperly positioned himself in the vehicles’ path, assumed the risk of injury, and was
guilty of contributory negligence as a matter of law which proximately caused his alleged
injuries.

5: Additionally, the Complaint fails to state a claim for attorney’s fees and expenses
against Santek. “Generally, absent a specific contractual or statutory provision to the contrary,
attorney’s fees are not recoverable by a prevailing litigant from the losing litigant.” Mullins v.
Richlands Nat. Bank, 241 Va. 447, 449, 403 S.E.2d 334, 335 (1991). A demand for attorney’s
fees must identify the basis upon which the party relies in requesting attorney’s fees. Va. Sup. Ct.
R. 3:25(B). The basis identified by the Plaintiff in the prayer for relief in his Complaint is that he
“has been forced to retain counsel to prosecute this claim through and by litigation.” (Compl. at
4.) Because this is not an adequate basis to support an award of attorney’s fees, the Complaint
fails to state a claim for attorney’s fees and expenses.

6. Finally, the Complaint fails to state a claim for punitive damages because punitive
damages “must be supported by factual allegations sufficient to establish that the defendant’s
conduct was willful or wanton.” Woods v. Mendez, 265 Va. 68, 76, 574 S.E.2d 263, 268 (2003).
The allegations contained in the Complaint are insufficient as a matter of law to support a prayer
for punitive damages.

WHEREFORE, Santek moves the Court to sustain its Demurrer and dismiss the
Complaint.

ANSWER
Without waiving the above Plea in Bar and Demurrer, and expressly relying thereon,

Santek, by undersigned counsel, answers the Complaint as follows:

Abingdon: 1139171-1
Case 1:21-cv-00006-JPJ-PMS Document1-7 Filed 01/22/21 Page 15o0f42 Pageid#: 36

1. Defendant, upon information and belief, admits the allegations contained in
Paragraph 1 of the Complaint.

2. Defendant admits the allegations contained in Paragraph 2 of the Complaint.

3. Defendant admits the allegations contained in paragraph 3 of the Complaint.

4. The allegations contained in Paragraph 4 of the Complaint alleging that
Defendant “operated, controlled and maintained” the subject property are, in part, legal
conclusions to which no response is required. Responding to the remaining allegations in
Paragraph 4 of the Complaint, the document referenced as Exhibit “A” was not attached to the
Complaint served upon Defendants. Therefore, Defendant has insufficient knowledge to either
admit or deny the allegations regarding Exhibit “A,” but states that the referenced document
speaks for itself. To the extent any further response it required, Defendant denies the allegations
contained in Paragraph 4 of the Complaint.

5. Defendant, upon information and belief, admits the allegations contained in
Paragraph 5 of the Complaint.

6. The allegations contained in Paragraph 6 of the Complaint are legal conclusions
to which no response is required. To the extent any further response is required, Defendant
denies the allegations contained in Paragraph 6 of the Complaint.

7. Defendant admits the allegations contained in Paragraph 7 of the Complaint.

8. Defendant is without knowledge or information sufficient to form a belief as to
the truth of the allegations contained in Paragraph 8 of the Complaint. To the extent any further
response is required, Defendant denies the allegations contained in Paragraph 8 of the

Complaint.

Abingdon: 1139171-1
Case 1:21-cv-00006-JPJ-PMS Document1-7 Filed 01/22/21 Page 16 of 42 Pageid#: 37

9, Defendant is without knowledge or information sufficient to form a belief as to
the truth of the allegations contained in Paragraph 9 of the Complaint. To the extent any further
response is required, Defendant denies the allegations contained in Paragraph 9 of the
Complaint.

10. Defendant is without knowledge or information sufficient to form a belief as to
the truth of the allegations contained in Paragraph 10 of the Complaint. To the extent any further
response is required, Defendant denies the allegations contained in Paragraph 10 of the
Complaint.

11. Defendant admits the allegations in Paragraph 11 of the Complaint that Plaintiff
was a volunteer serving community service hours. Defendant is without knowledge or
information sufficient to form a belief as to the truth of the allegations contained in Paragraph 11
of the Complaint regarding Plaintiff's ability to decline such work assignment. To the extent any
further response is required, Defendant denies the allegations contained in Paragraph 11 of the
Complaint.

12. Defendant denies the allegations contained in Paragraph 12 of the Complaint.

13. Defendant denies the allegations contained in Paragraph 13 of the Complaint.

14, Defendant denies the allegations contained in Paragraph 14 of the Complaint.

15. Defendant denies the allegations contained in Paragraph 15 of the Complaint.

16. Defendant denies the allegations contained in Paragraph 16 of the Complaint.

17. Defendant denies the allegations contained in Paragraph 17 of the Complaint.

18. Defendant denies the allegations contained in Paragraph 18 of the Complaint.

Abingdon: 1139171-1
Case 1:21-cv-00006-JPJ-PMS Document 1-7 Filed 01/22/21 Page 17 of 42 Pageid#: 38

19. The allegations contained in Paragraph 19 of the Complaint are legal conclusions
to which no response is required. To the extent any further response is required, Defendant
denies the allegations contained in Paragraph 19 of the Complaint.

20. The allegations contained in Paragraph 20 of the Complaint are legal conclusions
to which no response is required. To the extent any further response is required, Defendant
denies the allegations contained in Paragraph 20 of the Complaint.

21. The allegations contained in Paragraph 21 of the Complaint are legal conclusions
to which no response is required. To the extent any further response is required, Defendant
denies the allegations contained in Paragraph 21 of the Complaint.

22. The allegations contained in Paragraph 22 of the Complaint are legal conclusions
to which no response is required. To the extent any further response is required, Defendant
denies the allegations contained in Paragraph 22 of the Complaint.

23. The allegations contained in Paragraph 23 of the Complaint are legal conclusions
to which no response is required. To the extent any further response is required, Defendant
denies the allegations contained in Paragraph 23 of the Complaint.

24. Defendant denies all allegations not specifically admitted herein.

25. Defendant denies that it is liable or indebted to the Plaintiff in the amount sued for
or any amount and denies the Plaintiff is entitled to the relief sought.

AFFIRMATIVE DEFENSES

Defendant raises the below affirmative defenses to the Complaint. By designating the

following defenses as affirmative defenses, Defendant does not concede that it bears the burden

of proof or the burden of persuasion as to any such defense. Defendant reserves the right to: (1)

Abingdon: 1139171-1
Case 1:21-cv-00006-JPJ-PMS Document1-7 Filed 01/22/21 Page 18 of 42 Pageid#: 39

rely on any other applicable defenses that may become apparent during fact or expert discovery,

and (2) amend this document or its answer to assert any such defenses.

1. Plaintiff fails to state a claim upon which relief can be granted.
2. Plaintiff's damages, if any, were caused due to his contributory negligence.
3. To the extent that Claimant claims punitive damages, the claim is barred in whole

or in part by the Due Process Clauses of the Fifth and Fourteenth Amendments of the United
States Constitution, the Eighth Amendment of the United States Constitution, and counterpart
provisions of the applicable Virginia Constitution and statutes governing these damages.

4, Plaintiffs damages, if any, were caused by an intervening and/or superseding
cause(s), including but limited to the actions of people or entities other than Defendant who
caused or contributed to the damages Plaintiff alleges to have suffered.

5. To the extent Plaintiff has failed to mitigate his damages, his claims are barred
and/or remedy diminished.

6. Plaintiff knew about the risk, and voluntarily undertook the risk that led to the
alleged accident and injuries.

7. Plaintiff's claims are barred by sovereign immunity.

SANTEK ENVIRONMENTAL OF VIRGINIA, LLC

By Counsel

Abingdon: 1139171-1
Case 1:21-cv-00006-JPJ-PMS Document1-7 Filed 01/22/21 Page 19o0f42 Pageid#: 40

Danielle Stone

VSB No. 84503

Penn, Stuart & Eskridge
P.O. Box 2288

Abingdon, Virginia 24212
(276) 628-5151

(276) 623-1730 (facsimile)
dstone@pennstuart.com

-

By
anielle Stone

Abingdon: 1139171-1
Case 1:21-cv-00006-JPJ-PMS Document 1-7 Filed 01/22/21 Page 20 of 42 Pageid#: 41

CERTIFICATE OF SERVICE
I hereby certify that on this 22nd day of January, 2021, a copy of the foregoing Notice of
Filing of Notice of Removal was forwarded to the following via e-mail and U.S. Mail:
Bradley C. Ratliff
The Ratliff Law Firm
P.O. Box 33
1053 Cedar Valley Drive

Cedar Bluff, Virginia 24609
Brad@Ratlifflaw.net

Dill. Apr

Danielle Stone

Abingdon: 1139171-1
Case 1:21-cv-00006-JPJ-PMS Document 1-7 Filed 01/22/21 Page 21 o0f42 Pageid#: 42

VIRGINIA: IN THE CIRCUIT COURT OF TAZEWELL COUNTY
JOHN T. BUCHANAN

Plaintiff, Case No.: CL20-2129
Vv.

SANTEK ENVIRONMENTAL OF
VIRGINIA, LLC,

Defendant.
NOTICE OF FILING OF NOTICE OF REMOVAL
Please take notice, that, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, on January 22,
2021, Defendant Santek Environmental of Virginia, LLC removed this action from the Circuit
Court of Tazewell County Virginia to the United States District Court for the Western District of

Virginia by a Notice of Removal, a copy of which is attached hereto as Exhibit 1.

SANTEK ENVIRONMENTAL OF VIRGINIA, LLC

 

By Counsel
Danielle Stone
VSB No. 84503
Penn, Stuart & Eskridge
P.O. Box 2288
Abingdon, Virginia 24212
(276) 628-5151
(276) 623-1730 (facsimile)
dstone@pennstuart.com
Received and filed in ‘Tazewell ak
Virginia Circuit Court Clerk's Office. \
a mene of en. sbe
Time ule A. L.
TESTE: i ‘Coe
Clerk, Deputy Cler
1

Abingdon: 1138979-1
Case 1:21-cv-00006-JPJ-PMS Document 1-7 Filed 01/22/21 Page 22 of 42 Pageid#: 43

CERTIFICATE OF SERVICE

I hereby certify that on this 22nd day of January, 2021, a copy of the foregoing Notice of
Filing of Notice of Removal was forwarded to the following via e-mail and U.S. Mail:

Bradley C. Ratliff
The Ratliff Law Firm
P.O. Box 33
1053 Cedar Valley Drive
Cedar Bluff, Virginia 24609
Brad@Ratlifflaw.net

)Dowill de

Danielle Stone

Abingdon: 1138979-]
Case 1:21-cv-00006-JPJ-PMS Document1-7 Filed 01/22/21 Page 23 0f 42 Pageid#: 44

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

JOHN T. BUCHANAN

Plaintiff, Civil Action No.:
(Tazewell Co. Case No.: CL20-2129)

; Received and filed in Tarewell County,

\a Circuit Cou rk’s Offic \
SANTEK ENVIRONMENTAL OF aD a seat os Sd.
VIRGINIA, LLC,

Time

TESTE:.
Defendant. Clerk, Deput¥ Clerk

NOTICE OF REMOVAL

Pursuant to 28 U.S.C. § 1441, Santek Environmental of Virginia, LLC (“Santek”), by
undersigned counsel, files this Notice of Removal of the above referenced civil action, based
upon diversity jurisdiction under 28 U.S.C. § 1332.

TIMELINESS OF REMOVAL

iF Plaintiff, John T. Buchanan, filed this civil action on or about December 14, 2020,
in the Circuit Court of Tazewell County, Virginia, where it was docketed as CL20-2129. See
Complaint at 1, a copy of which is attached hereto as Exhibit A.

2. Defendant was served with the Complaint, via its registered agent for service, on
December 29, 2020. See “Service of Process Summary Transmittal Form”, included as the cover
page to Ex. A.

3. This Notice of Removal is filed timely, it being made within thirty (30) days from
the date of service, December 29, 2020. See 28 U.S.C. § 1446(b); see also PurAyr, LLC vy.
Phocatox Techs., LLC, 263 F. Supp. 3d 632, 635 - 636 (W.D. Va. 2016) (providing “formal
service under state law is necessary to start the removal clock”) (citing Murphy Bros., Inc. v.

Michetti Pipe Stringing, Inc., 526 U.S. 344 (1999)).
EXHIBIT

: i |

Abingdon: 1138979-1
Case 1:21-cv-00006-JPJ-PMS Document1-7 Filed 01/22/21 Page 24 of 42 Pageid#: 45

GROUNDS FOR REMOVAL
A. Diversity Jurisdiction

4, This Court has subject matter jurisdiction over this civil action pursuant to 28
U.S.C. § 1332, which confers original jurisdiction of “all civil action where the matter in
controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between
... citizens of different States ....”

i. The Parties are diverse.

5. Plaintiff is now and was at the commencement of this action a resident of and
domiciled in Virginia, residing at 121 Edgewater Drive, Cedar Bluff, Virginia 24609. See Ex. A
at 7 1.

6. The only defendant in this action, Santek, is a Tennessee limited liability
company, which does business in Tazewell County, Virginia. See Ex. A at J 2; Articles of
Organization of Santek Environmental of Virginia, LLC, attached hereto as Exhibit B.

7. For limited liability companies, “citizenship for purposes of diversity jurisdiction
turns not on its place of formation or principal place of business, but on the citizenship” of the
limited liability company’s “members”. Travelers Indem. Co. of Am. v. Portal Healthcare Sols.,
L.L.C., 644 F. App’x 245, 246 (4th Cir. 2016) (emphasis added).

8. Santek is now and was at the commencement of this action a citizen of Tennessee.
The sole member of Santek Environmental of Virginia, LLC, is Santek Environmental, LLC, a
Tennessee limited liability company. See Tennessee Department of State Filing Information for

Santek Environmental, LLC, attached hereto as Exhibit C.

Abingdon: 1138979-1
Case 1:21-cv-00006-JPJ-PMS Document1-7 Filed 01/22/21 Page 25 of42 Pageid#: 46

9. Further, the sole member of Santek Environmental, LLC, is Santek Waste
Services, LLC, a Tennessee limited liability company. See Tennessee Department of State Filing
Information for Santek Waste Services, LLC, attached hereto as Exhibit D.

10. _ Lastly, the sole member of Santek Waste Services, LLC, is Santek Holdings Inc.,
a Tennessee Corporation with its principal place of business in Cleveland, Tennessee. See

Tennessee Department of State Filing Information for Santek Holdings, Inc., attached hereto as

Exhibit E.
ii. The amount in controversy exceeds the $75,000.00 jurisdictional threshold.
11, “In most cases, the ‘sum claimed by the plaintiff controls’ the amount in

controversy determination.” JTH Tax, Inc. v. Frashier, 624 F.3d 635, 638 (4th Cir. 2010)
(quoting St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288, 58 S.Ct. 586, 82 L.Ed.
845 (1938)). “If the plaintiff claims a sum sufficient to satisfy the statutory requirement, a federal
court may dismiss only if ‘it is apparent, to a legal certainty, that the plaintiff cannot recover the
amount claimed.’” JTX Tax, Inc. 624 F.3d at 368 (quoting St. Paul Mercury Indem. Co., 303
USS. at 289).

12. Plaintiff alleges that he suffered severe bodily harm and injuries requiring
significant medical treatment, pain and suffering, and ongoing disability from an alleged accident
that occurred at a waste transfer facility operated by Defendant. See Ex. A at 99 5— 10.

13. In relation to these alleged injuries, Plaintiff, in this action, seeks various
categorical damages, including: (a) “medical expenses and pain and suffering in the amount of
two hundred fifty thousand dollars,” (b) “punitive damages in the statutory amount of three

hundred thousand dollars,” and (c) reasonable attorney’s fees.' See Ex. A at pg. 4.

 

' See Francis v. Allstate Ins. Co., 709 F.3d 362, 368 (4th Cir. 2013) (finding that “potential attorney’s fees
should be considered in the amount-in-controversy determination” to satisfy diversity jurisdiction).

3

Abingdon: 1138979-1
Case 1:21-cv-00006-JPJ-PMS Document 1-7 Filed 01/22/21 Page 26 of 42 Pageid#: 47

14. Accordingly, Plaintiff's allegations and attendant prayer for damages satisfy the
amount-in-controversy requirement of 28 U.S.C. § 1332.
FILING AND SERVICE OF NOTICE
15. Copies of all process, pleadings, and orders filed in the State Court Action,

including the Notice of Filing of Notice of Removal, are attached collectively as Exhibit F in

 

accordance with 28 U.S.C. § 1446(a).
16. A copy of this Notice of Removal is also being served on counsel of record for
Plaintiff, as reflected in the attached Certificate of Service.
WHEREFORE, this action and all papers herein should be removed from the state court
to this court.
SANTEK ENVIRONMENTAL OF VIRGINIA, LLC
By Counsel
Danielle Stone
VSB No. 84503
PENN, STUART & ESKRIDGE
P. O. Box 2288
Abingdon, Virginia 24212

Telephone: 276/628-5151
Facsimile: 276/623-1730

dstone@pennstuart.com

By_/s/ Danielle Stone
Danielle Stone

Abingdon: 1138979-1
Case 1:21-cv-00006-JPJ-PMS Document1-7 Filed 01/22/21 Page 27 of 42 Pageid#: 48

CERTIFICATE OF SERVICE
I hereby certify that on 22nd day of January, 2021, I electronically filed the
foregoing Notice of Removal with the Clerk of the Court using the CM/ECF system and that I
forwarded the same to the following via e-mail and U.S. Mail:

Bradley C. Ratliff
The Ratliff Law Firm
P.O. Box 33
1053 Cedar Valley Drive
Cedar Bluff, Virginia 24609
Brad@Ratlifflaw.net

 

/s/ Danielle Stone
Danielle Stone

Abingdon: 1138979-1
Case 1:21-cv-00006-JPJ-PMS Document 1-7 Filed 01/22/21 Page 28 of 42 Pageid#: 49

NATIONAL REGISTERED AGENTS, INC.

SERVICE OF PROCESS SUMMARY TRANSMITTAL FORM
To: BRENDA HODGES BINDER

Miller & Martin PLLC i
32 GEORGIA AVE STE 1200 SOP Transmittal # 538809219

CHATTANOOGA, TN 37402-2285
Entity Served: SANTEK ENVIRONMENTAL OF VIRGINIA, LLC (Domestic State: VIRGINIA)

Enclosed herewith are legal documents received on behalf of the above captioned entity by National Registered Agents, Inc. or its Affiliate
in the State of VIRGINIA on this 29 day of December, 2020. The following is a summary of the document(s) received:

1. Tifle of Action: JOHN.T. BUCHANAN, Plif. vs. SANTEK ENVIRONMENTAL OF VIRGINIA, LLC, Dft
2. Document(s) Served: Other: -

3. Court of Jurisdiction/Case Number: None Specified
Case # 185CL2000212900

4. Amount Claimed, if any: N/A

5. Method of Service:

_X_ Personally served by: _X_ Process Server ____ Law Enforcement ___ Deputy Sheriif ___U.S Marshall
___ Delivered Via: ___ Certified Mail ___ Regular Mail ___ Facsimile
___ Other (Explain):

6. Date and Time of Receipt: 12/29/2020 11:05:00 AM CST

rr Appearance/Answer Date: None Specified

8. Received From: None Specified 9, Carrier Airbill # 1ZY041160191224940
10. Call Made to: Not required

11. Special Comments:

SOP Papers with Transmittal, via UPS Next Day Air

Registered Agent: NATIONAL REGISTERED AGENTS, INC CopiesTo:

888-579-0286 - Telephone
804-217-8086 - Fax

The information contained in this Summary Transmittal Form is provided by NRAI for quick reference only. It does not constitute a legal
opinion, and should not otherwise be relied on, as to the nature of action, the amount of damages, the answer date, or any other information
contained in the included documents, The recipient(s) of this form is responsible for reviewing and interpreting the included documents and
taking appropriate action, including consulting with its legal and other advisors as necessary. NRAI disclaims all tiability for the information
contained in this form, including for any omissions or inaccuracies that may be contained therein.

Transmitted by Lisa Uttech

ORIGINAL

EXHIBIT

1 A
Case 1:21-cv-00006-JPJ-PMS Document1-7 Filed 01/22/21 Page 29 of 42 Pageid#: 50

 

Civil Division
135 COURT STREET, SUITE 202 -
TAZEWELL VA 24651
(276) 385-1222

Summons

-* To: SANTEK ENVIRONMENTAL OF VA LLC Case No, 185CL20002129-00
NATIONAL REG. AGENTS, INC.
4701 COX ROAD, SUITE 285
GLEN ALLEN VA 23060

The party upon whom this summons and the attached complaint are served is hereby notified
that unless within 21 days after such service, response is made by filing in the clerk’s office
of this court a pleading in writing, in proper legal form, the allegations and charges may be

taken as admitted and the court may enter an order, judgment, or decree against such party
either by default or after hearing evidence.

Appearance in person is not required by this summons.

Done in the name of the Commonwealth of Virginia on,Monday, December 14, 2020

Clerk of Court: TAMMY B ALLISON

 
   
 

by
(CLERK/DEPUTY CLERK )
Instructions:
Hearing Official:
Attomev's name: RATLIFF, BRAD
omeys name: 1053 CEDAR VALLEY DRIVE

CEDAR BLUFF VA 24609
Case 1:21-cv-00006-JPJ-PMS Document 1-7 Filed 01/22/21 Page 300f42 Pageid#: 51

VIRGINIA: IN THE CIRCUIT COURT OF TAZEWELL COUNTY

 

JOHN T. BUCHANAN
12] Edgewater Drive
Cedar Bluff, VA 24609

v. Case No.: El. 2aO - LIQ

ssaiakaWitania vwieeubaicu Et awelaWslebNades... PLAINTIFF

SANTEK ENVIRONMENTAL OF (J hoc cecccccccavecesensnvececeuvesecesces DEFENDANT
VIRGINIA, LLC

Serve: National Registered Agents, Inc.
4701 Cox Road, Suite 285
Glen Allen, VA 23060

 

 

COMPLAINT
COMES NOW the Plaintiff, John T. Buchanan, with his Complaint alleging personal
injuries sustained from negligence of the Defendants in this matter, and in support thereof,
respectfully represents as follows:

1. The Plaintiff, John T. Buchanan, is a resident of Tazewell County, Virginia, whose
address is 121 Edgewater Drive, Cedar Bluff, Virginia 24609.

2. Defendant, SANTEK Environmental of Virginia, LLC (hereinafter SANTEK) is a
Tennessee Limited Liability Company, doing business in Tazewell County, Virginia,
under contract to Tazewell County, Virginia, and whose address is 650 25" Street, NW,
Ste 100, Cleveland, TN 37311.

3. Defendant is a foreign company authorized to do business in the Commonwealth of
Virginia.

4, At all times mentioned herein, particularly on or about July 19, 2019, the Defendants

operated, controlled and maintained the property located at Cedar Bluff, Virginia 24609,
Received and fited In Tazewell County,
Virginia Circujt Court Clerk's Office.
This the / ¥ day of j O
Time ‘

Page| 1 of 5

 
Case 1:21-cv-00006-JPJ-PMS Document1-7 Filed 01/22/21 Page 31o0f42 Pageid#: 52

commonly known as the Cedar Bluff Solid Waste Transfer Station, located at 193 Cedar
Valley Drive, Cedar Bluff, Virginia 24609, under a “Sanitary Landfill Operating
Agreement Between Tazewell County, Virginia and Santek Environmental of Virginia,
LLC” dated January 1, 2017. A copy of this document is attached herewith and
incorporated fully herein as Exhibit “A.”

5. On or about July 19, 2019, the Plaintiff, John T. Buchanan was a pedestrian, working as a
volunteer performing community service at the Cedar Bluff Solid Waste Transfer Station,
placed by Tazewell County Probation and Parole office.

6. Asa part of the community service process, the employer was responsible for providing a
safe work environment and for providing proper supervision and training in the
workplace.

7. A component of the Plaintiffs job was to assist customers with loading, unloading, and
removing garbage from vehicles. As part of that process, the Plaintiff was expected to
direct customers as they drove automobiles toward the dumping area.

8. On July 19, 2019, at approximately 2:30 P.M., the Plaintiff was assisting a pickup truck
backing toward the dumping area by directing the driver who was approaching the
dumping area in reverse.

9. The driver struck the Plaintiff with his pickup truck and ran him over causing severe
bodily harm and injuries requiring significant medical treatment, pain and suffering, and
ongoing disability.

10. The driver’s pickup truck rolled over the Plaintiff's mid section causing severe internal
injuries requiring extensive medical treatment, causing severe pain and suffering, and

permanent disability.

Page | 2 of 5
Case 1:21-cv-00006-JPJ-PMS Document 1-7 Filed 01/22/21 Page 32 of 42 Pageid#: 53

11. Defendant Santek utilized the Plaintiff as free labor since he served community service
hours for which he had no ability to decline.

12. Defendant provided the Plaintiff with no training for the duties of the position in which
he was placed despite the placement in a dangerous position with moving vehicles, heavy
equipment, and in dangerous locations.

13. Defendant failed to provide proper or adequate supervision of the Plaintiff or other
personnel at the job site, including employees, volunteers and other community service
workers,

14. Defendant failed to warn the Plaintiff of the inherent dangers of the position in which he
was placed.

15. No traffic controls were provided or installed by the Defendant on the site, leaving traffic
to move about freely, forward and in reverse, with no rules, no direction, and no
limitations.

16. The Defendant had no traffic controls and no pedestrian controls in place despite a
confluence of traffic on foot and in automobiles commingling constantly on the site.

17. Defendant failed to provide proper or effective signage and warnings on the job site.

18. Defendant failed and/or refused to effectively control traffic on the job site.

19. Defendant’s Negligence was both a direct and proximate cause of the injuries sustained
by the Plaintiff.

20. Since the Plaintiff was assigned to work at this location and had no personal control over
this decision, a higher duty of care was owed to him for his safety by the Defendant by
virtue of his required participation.

21. Notwithstanding said duties, the Defendant carelessly, recklessly and negligently

permitted activities on its premises and omitted responsibilities on its premises in such a

Page | 3 of 5
Case 1:21-cv-00006-JPJ-PMS Document1-7 Filed 01/22/21 Page 33 0f 42 Pageid#: 54

manner as to facilitate a collision with an automobile and the Plaintiff which occurred

with great force and effect.

22. As a direct and proximate result of the Defendant’s negligence, the business invitee’s
automobile crashed into the Plaintiff, running him completely over, with great force and
effect, causing serious bodily harm.

23. As a direct and proximate result of the Defendant’s negligence, the Plaintiff sustained
serious and permanent injuries, has been prevented from conducting his normal activities,
has suffered and will continue to suffer great pain of body and mind, has sustained
permanent disability, deformity and loss of earning capacity, has incurred and will in the
future incur hospital, doctor’s and related expenses in an effort to be cured of said
injuries.

WHEREFORE, the Plaintiff requests compensatory damages for recovery of medical
expenses and pain and suffering in the amount of two hundred fifty thousand dollars & 00/100
($250,000.00), punitive damages in the statutory amount of three hundred thousand dollars &
00/100 ($300,000.00), reasonable attorney’s fees since the plaintiff has been forced to retain
counsel to prosecute this claim through and by litigation, his costs expended herein, interest at
the judgment rate of six percent (6%) per annum, and any additional award that the Court deems
just and reasonable. A trial by jury is demanded.

Requested by:

JOHN T. BUCHANAN
By counsel

  

 

1053 Cedar Valley Drive
Cedar Bluff, Virginia 24609
Voice: 276.522.1220

Fax: 276.206.2255

E-Mail: Brad@Ratlifflaw.net

Page | 4 of 5
Case 1:21-cv-00006-JPJ-PMS Document1-7 Filed 01/22/21 Page 34o0f42 Pageid#: 55

CERTIFICATE OF MAILING

I hereby certify that a true and correct copy of the foregoing Complaint was mailed to the
Defendant, SANTEK Environmental of Pirginia, LLC, 650 25 Street, NW, STE 100,
Cleveland, Tennessee 37311, on this the [D day of December, 2020.

  

 

Page | 5 of 5
Case 1:21-cv-00006-JPJ-PMS Document 1-7 Filed 01/22/21 Page 35 of42 Pageid#: 56

 

 

 

 

 

 

 

 

 

1008050216
COMMONWEALTH OF VIRGINIA
STATE CORPORATION COMMISSION
LLG-1011 ARTICLES OF ORGANIZATION OF A
(07/05) DOMESTIC LIMITED LIABILITY COMPANY
Pursuant to Chapter 12 of Title 13,1 of the Code of Virginia the undersigned states as follows:
1, The name of the limited [lability company Is
Santek Environmental of Virginia, LLC .
(The nams must contaln lhe worde "ilmited company* of ‘limited fiabity company” or lhe abbreviation "L.C,% "LG*, "LL.G." or “LLC)
2. A. The name of tha limited liability company's Initlal registered agent Is
Natlona! Registered Agents, Ino.
B. The registered agent Is (mark appropriate box):
(1) an INDIVIOUAL who Is a resident of Virginia and
0 a member or manager of the tmited tlabltity company.
(0 a member or manager of @ limited lability company that is a member or manager
of the limited liability company.
0 an officer or director of a corporation that Is a member or manager of the limited
liability company.
0 a general partnér of a general or Ilmited partnership that ls a member or manager
of the limited lability company.
C a trueteo of a trust that ls a member or manager of {he {Imited {lability company.
0 a member of tha Virginia State Bar.
‘ OR
(2) @ a domestic or foretgn stock or nonstock corporation, Ilmited flablilty company or
registered IImited llabllity partnership authorized to transact business In Virginia.
3. The limited flabliity company's (nitlal registered office address, Including the street and number,
if any, which Is identical to the business office of the initlal registered agent, Is
201 N, Union Strest, Suite 140, Alexandria VA 22314 ,
(number/siree|} (clty of town) (ap)
which is physically located {n the O county or fd city of Alexandria
4. The limited lability company’s princlpal office address, Including the atreet and number, Ifany, is
650 26th Street., NW, Sulte 100 ' Cleveland TN 37311 .
{numbop¢troot) £ LD (clly or town) (stato) (clp)
“vant (data)
i vaniton
Gc re name} (telephona number (optional)
SEE INSTRUCTIONS ON THE REVERSE
EXHIBIT

tabbies’

B

STESsasgaasT,

 
Case 1:21-cv-00006-JPJ-PMS Document1-7 Filed 01/22/21 Page 36 of 42 Pageid#: 57

Division of Business Services
Department of State

State of Tennessee
312 Rosa L. Parks AVE, 6th FL
Nashville, TN 37243-1102

   

_
.
*orane® ij

Tre Hargett
Secretary of State

Filing Information

Name: Santek Environmental, LLC

 

General Information

SOS Control # 000187065 Formation Locale: TENNESSEE

Filing Type: Limited Liability Company - Domestic Date Formed: 04/03/1987
04/03/1987 4:30 PM Fiscal Year Close 12

Status: Active Member Count: 1

Duration Term: Perpetual

Managed By: Member Managed

Registered Agent Address Principal Address

EDWARD A CAYLOR STE 100

STE 100 650 25TH ST NW

650 25TH ST NW CLEVELAND, TN 37311-1353

CLEVELAND, TN 37311-1353

The following document(s) was/were filed in this office on the date(s) indicated below:

 

Date Filed Filing Description Image #

03/31/2020 2019 Annual Report B0849-7647
04/09/2019 2018 Annual Report B0690-0735
04/06/2018 2017 Annual Report B0529-7989
07/05/2017 2016 Annual Report B0412-9847
06/01/2017 Notice of Determination BO0400-1582
03/29/2016 2015 Annual Report B0223-8497
11/17/2015 Conversion B0166-3382

Filing Name Changed From: SANTEK ENVIRONMENTAL, INC. To: Santek Environmental, LLC

Shares of Stock Changed From: 2,000 To: No value

Member Count Changed From: 0 To: 1

Managed By Changed From: No Value To: Member Managed

Registered Agent First Name Changed From: KENNETH To: EDWARD

Registered Agent Last Name Changed From: HIGGINS To: CAYLOR

Registered Agent Middle Name Changed From: D To: A

01/27/2015 2014 Annual Report B0047-5848

04/04/2014 2013 Annual Report A0233-2714
EXHIBIT

1/18/2021 12:27:47 PM ' Cc. Page 1 of 3
Case 1:21-cv-00006-JPJ-PMS Document 1-7 Filed 01/22/21 Page 37 of 42 Pageid#: 58

Filing Information

Name: Santek Environmental, LLC

 

03/29/2013 2012 Annual Report
03/28/2012 2011 Annual Report

Principal Address 1 Changed From: 650 25TH STREET N W To: 650 25TH ST NW
Principal Address 2 Changed From: SUITE 100 To: STE 100

Principal Postal Code Changed From: 37311 To: 37311-1353

Principal County Changed From: No value To: BRADLEY COUNTY

02/25/2011 2010 Annual Report
03/11/2010 2009 Annual Report
03/19/2009 2008 Annual Report
02/26/2008 2007 Annual Report
02/22/2007 2006 Annual Report
03/16/2006 2005 Annual Report
03/15/2005 2004 Annual Report
03/18/2004 2003 Annual Report
02/13/2003 2002 Annual Report
02/04/2002 2001 Annual Report
01/26/2001 2000 Annual Report
03/14/2000 1999 Annual Report
03/11/1996 CMS Annual Report Update
Principal Address Changed

Registered Agent Physical Address Changed

Mail Address Changed
09/11/1991 Articles of Amendment

Name Changed
05/07/1991 Articles of Amendment

Principal Address Changed
05/07/1991 Registered Agent Change (by Entity)

Registered Agent Physical Address Changed
Registered Agent Changed
12/28/1990 Administrative Amendment

Mail Address Changed
10/19/1990 Notice of Determination

06/16/1990 Administrative Amendment

Fiscal Year Close Changed
04/03/1987 Initial Filing

1/18/2021 12:27:47 PM

A0169-0447
A0113-1359

A0058-0746
A0009-2450
6482-0578
6223-1127
5959-1920
5720-1153
5390-3216
5072-2091
4728-1592
4411-1862
4105-1629
3852-1669
3132-2269

2263-0635

2171-0588

2171-0589

2020-0166A

ROLL 1969

FYC/REVENU
E

678 03404
Page 2 of 3
Case 1:21-cv-00006-JPJ-PMS Document 1-7 Filed 01/22/21 Page 38 of 42 Pageid#: 59

Filing Information

Name: Santek Environmental, LLC

 

Active Assumed Names (if any) Date Expires

 

1/18/2021 12:27:47 PM Page 3 of 3
Case 1:21-cv-00006-JPJ-PMS Document1-7 Filed 01/22/21 Page 39 of 42 Pageid#: 60

Division of Business Services
Department of State

State of Tennessee
312 Rosa L. Parks AVE, 6th FL
Nashville, TN 37243-1102

   

.
"teneeet®

Tre Hargett
Secretary of State

Filing Information

Name: Santek Waste Services, LLC

 

General information

SOS Control # 000659921 Formation Locale: TENNESSEE

Filing Type: Limited Liability Company - Domestic Date Formed: 06/02/2011
06/02/2011 12:27 PM Fiscal Year Close 12

Status: Active Member Count: 4

Duration Term: Perpetual

Managed By: Member Managed

Registered Agent Address Principal Address

EDWARD A CAYLOR STE 100

STE 100 650 25TH ST NW

650 25TH ST NW CLEVELAND, TN 37311-1353

CLEVELAND, TN 37311-1353

The following document(s) was/were filed in this office on the date(s) indicated below:

 

Date Filed Filing Description Image #

03/31/2020 2019 Annual Report B0849-7492
04/09/2019 2018 Annual Report B0690-0732
04/06/2018 2017 Annual Report B0529-7959
07/05/2017 2016 Annual Report B0412-9827
06/01/2017 Notice of Determination B0401-4135
03/29/2016 2015 Annual Report B0223-8545
11/17/2015 Conversion BO166-3390

Filing Name Changed From: Santek Waste Services, Inc. To: Santek Waste Services, LLC

Shares of Stock Changed From: 1,000 To: No value

Member Count Changed From: 0 To: 1

Managed By Changed From: No Value To: Member Managed

Registered Agent First Name Changed From: EDDIE To: EDWARD

Registered Agent Middle Name Changed From: No Value To: A

01/27/2015 2014 Annual Report B0047-5828
04/08/2014 2013 Annual Report A0234-1522

03/29/2013 2012 Annual Report A0169-0461
EXHIBIT

1/18/2021 12:33:24 PM : TD Page 1 of 2
Case 1:21-cv-00006-JPJ-PMS Document1-7 Filed 01/22/21 Page 40 of 42 Pageid#: 61

Filing Information

Name: Santek Waste Services, LLC

Registered Agent First Name Changed From: RAY To: EDDIE

Registered Agent Middle Name Changed From: D. To: No Value

Registered Agent Last Name Changed From: STEWART To: CAYLOR

03/28/2012 2011 Annual Report A0113-1379
Principal Address 1 Changed From: 650 25TH STREET SUITE 100 To: 650 25TH ST NW

Principal Address 2 Changed From: No value To: STE 100

Principal Postal Code Changed From: 37311 To: 37311-1353

40/13/2011 Merger - Survivor 6948-2133
Qualified Survivor Control # Changed To: 000659921

Qualified Survivor Changed To: Santek Waste Services, Inc. (Bradley County)

Qualified Non-survivor Control # Changed To: 000307143

Qualified Non-survivor Changed To: ENVIRONMENTAL MATERIALS HOLDINGS INC. (Hamilton County)
06/02/2011 Initial Filing 6899-0110

 

Active Assumed Names (if any) Date Expires

 

1/18/2021 12:33:24 PM Page 2 of 2
Case 1:21-cv-00006-JPJ-PMS Document1-7 Filed 01/22/21 Page 41 of 42 Pageid#: 62

Division of Business Services
Department of State

State of Tennessee
312 Rosa L. Parks AVE, 6th FL
Nashville, TN 37243-1102

 

Tre Hargett
Secretary of State

Filing Information

Name: Santek Holdings, Inc.

 

General Information

SOS Control # 000677889 Formation Locale: TENNESSEE

Filing Type: For-profit Corporation - Domestic Date Formed: 02/02/2012
02/02/2012 11:59 AM Fiscal Year Close 12

Status: Active

Duration Term: Perpetual

Registered Agent Address Principal Address

EDDIE CAYLOR STE 100

STE 100 650 25TH ST NW

650 25TH ST NW CLEVELAND, TN 37311-1353

CLEVELAND, TN 37311-1353

The following document(s) was/were filed in this office on the date(s) indicated below:

 

Date Filed Filing Description Image #

03/31/2020 2019 Annual Report BO849-7444
04/09/2019 2018 Annual Report BO690-0745
04/06/2018 2017 Annual Report B0529-8030
07/05/2017 2016 Annual Report B0412-9766
06/01/2017 Notice of Determination B0401-5253
03/29/2016 2015 Annual Report BQ223-8586
01/27/2015 2014 Annual Report B0047-5793
07/23/2014 2013 Annual Report A0255-0120
06/03/2014 Notice of Determination A0245-1184
03/29/2013 2012 Annual Report A0169-0546

Registered Agent First Name Changed From: RAY To: EDDIE

Registered Agent Middle Name Changed From: D. To: No Value

Registered Agent Last Name Changed From: STEWART To: CAYLOR

02/02/2012 Initial Filing 6992-1794

Active Assumed Names (if any) Date Expires

EXHIBIT

1/18/2021 12:34:36 PM i rE Page 1 of 1

 

 
Case 1:21-cv-00006-JPJ-PMS Document 1-7 Filed 01/22/21 Page 42 of 42 Pageid#: 63

PENNSTUART stone@penetun con

ABINGDON | BRISTOL | JOHNSON CITY | RICHMOND D: 276 623 4423

Danielle Stone

208 E. MAIN ST., ABINGDON, VA 24210 F: 276 623 5543

PENNSTUART.COM

January 22, 2021

VIA HAND DELIVERY

Hon. Tammy B. Allison, Clerk
Tazewell County Circuit Court
135 Court Street, Suite 202
Tazewell, VA 24651-1071

RE: John T. Buchanan v. Santek Environmental of Virginia, LLC
Case No.: CL20002129-00
PS&E File No.: 9598-2
Dear Ms. Allison:

I enclose for filing a Plea in Bar, Demurrer, and Answer in the above-referenced
case.

I also enclose a Notice of Filing of Notice of Removal and a copy of a Notice of
Removal, which should be filed after the Answer has been filed.

With best regards, I am

Very truly yours,

cc: Bradley C. Ratliff, Esq. (via e-mail and U.S. Mail, with enclosures)
Christopher S. Burnside, Esq. (via e-mail, with enclosures)

Enclosures

Received and filed in Tazewell County,
Virginia Ctrenit Court Clerk's Office.
This the day of EA ,od2|

Time AD st O ia MI
ae

TESTE: 2 hye
Clerk, Deputy Clerk

Abingdon: 1139174-1
